COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Texas Department of Public Safety v. Anita Johnson & Tameki
                            Taylor

Appellate case number:      01-20-00397-CV

Trial court case number:    2017-76040

Trial court:                113th District Court of Harris County

        Appellees, Anita Johnson and Tameki Taylor, have filed a motion to abate this
appeal in light of the death of their counsel, Jeffrey W. Gillespie. Appellees have requested
that this Court abate the appeal for a period of 180 days to allow them to retain substitute
counsel and permit substitute counsel to obtain and evaluate the case file. Appellant did
not file a response in opposition to the motion. We grant the motion.
       Accordingly, we abate the appeal. No later than 180 days from the date of this
order, appellees shall file a motion to reinstate or a report advising the Court of the status
of the proceedings. If appellees do not respond as directed, the court may reinstate the
appeal on its own motion or consider an appropriate motion to reinstate the appeal filed by
appellant.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually       Acting for the Court


Date: June 3, 2021